[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE LETTER FROM BRIEF
The plaintiff has attached to a brief filed in this CT Page 3389 action a letter which defendants find "factually defective and distorted."  They move it "be stricken."
This is not a request to revise a pleading under practice book section 147.
This is not a motion to strike because defendant "wishes to contest . . . the legal sufficiency" of plaintiff's complaint or because of misjoinder of parties under practice book section 152.
This is a "let's-clean-up-the-file" motion under practice bock section 6.
Granting this motion will cause no harm to plaintiff.
Denying this motion keeps improper material which has yet to be tested by the rules of evidence in this court's files.
That is neither necessary nor appropriate.
Motion granted.
O'NEILL, JUDGE